     Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 1 of 25 PageID #: 1



Sheehan & Associates, P.C.
Spencer Sheehan
505 Northern Blvd Ste 311
Great Neck NY 11021-5101
Telephone: (516) 303-0552
Fax: (516) 234-7800


United States District Court
Eastern District of New York                                    1:20-cv-02550

Albert Guzman, individually and on behalf
of all others similarly situated,
                               Plaintiff,

                 - against -                                      Complaint

Aldi Inc.,
                               Defendant

       Plaintiff by attorneys allege upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.    Aldi Inc. (“defendant”) manufactures, distributes, markets, labels and sells Vanilla

Almondmilk under its Friendly Farms brand (“Product”) in cartons of 64 OZ.

       2.    The Product is available to consumers from defendant's retail stores – over sixteen

hundred (1,600) – across the United States with several dozen in New York.

       3.    The relevant front label representations include “Friendly Farms,” “Vanilla” and

“Almondmilk.”




                                                1
     Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 2 of 25 PageID #: 2




       4.    The representation of the Product’s flavor as “Vanilla” is misleading because it

contains less vanilla than expected relative to its total flavoring and its vanilla taste is mainly

provided by artificial flavors and non-vanilla flavors, not disclosed to consumers.


I. Increase in Consumption of Non-Dairy, Plant-Based Milk Alternatives


       5.    Over the past ten years, the number of dairy milk substitutes has proliferated to

include “milks” (milk-like beverages) made from various agricultural commodities.


                                                 2
      Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 3 of 25 PageID #: 3



        6.      Reasons for consuming non-dairy milks include avoidance of animal products due to

health, environmental or ethical reasons, dietary goals or food allergies.1

        7.      Two of the most popular milk alternatives are made from soybeans and almonds.

        8.      Reasons for consumers choosing soymilk instead of almondmilk include tree nut

allergies, creamier consistency, greater amount of soy protein and more B vitamins, magnesium

and potassium.2

        9.      Reasons for consumers choosing almondmilk instead of soymilk include soy

allergies, sweeter taste, similar consistency to skim and low-fat milk, nutty flavor and higher levels

of vitamin E.

        10.     Recent studies indicate that of the 7.2 million U.S. adults with food allergies, 3

million are allergic to tree nuts while 1.5 million are allergic to soy.3

        11.     Whether due to few people being allergic to soy and tree nuts (almonds) or the

different qualities of each product type, consumers have preferences for one over the other and

seldom switch between their “plant milk” of choice.

        12.     Consumers have strong preferences for their “plant milk” of choice due to allergenic

concerns and seldom switch between types.


II.     Vanilla is Constantly Subject to Efforts at Imitation Due to High Demand

        13.     The tropical orchid of the genus Vanilla (V. planifolia) is the source of the prized

flavor commonly known as vanilla.

        14.     Vanilla’s “desirable flavor attributes…make it one of the most common ingredients



1
  Margaret J. Schuster, et al. “Comparison of the Nutrient Content of Cow’s Milk and Nondairy Milk Alternatives:
What’s the Difference?,” Nutrition Today 53.4 (2018): 153-159.
2
   Yahoo Food, Almond Milk Vs. Soy Milk: Which Is Better?, September 5, 2014.
3
  Ruchi Gupta et al., "Prevalence and severity of food allergies among US adults," JAMA network open 2, no. 1
(2019): e185630-e185630.


                                                       3
      Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 4 of 25 PageID #: 4



used in the global marketplace, whether as a primary flavor, as a component of another flavor, or

for its desirable aroma qualities.”4

         15.    Though the Pure Food and Drugs Act of 1906 (“Pure Food Act”) was enacted to

“protect consumer health and prevent commercial fraud,” this was but one episode in the perpetual

struggle against those who have sought profit through sale of imitation and lower quality

commodities, dressed up as the genuine articles.5

         16.    It was evident that protecting consumers from fraudulent vanilla would be

challenging, as E. M. Chace, Assistant Chief of the Foods Division of the U.S. Department of

Agriculture’s Bureau of Chemistry, noted “There is at least three times as much vanilla consumed

[in the United States] as all other flavors together.”6

         17.    This demand could not be met by natural sources of vanilla, leading manufacturers

to devise clever, deceptive and dangerous methods to imitate vanilla’s flavor and appearance.

         18.    Today, headlines tell a story of a resurgent global threat of “food fraud” – from olive

oil made from cottonseeds to the horsemeat scandal in the European Union.7

         19.    Though “food fraud” has no agreed-upon definition, its typologies encompass an

ever-expanding, often overlapping range of techniques with one common goal: giving consumers

less than what they bargained for.




4
  Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology, Wiley, 2018.
5
  Berenstein, 412; some of the earliest recorded examples of food fraud include unscrupulous Roman merchants who
sweetened wine with lead.
6
  E. M. Chace, “The Manufacture of Flavoring Extracts,” Yearbook of the United States Department of Agriculture
1908 (Washington, DC: Government Printing Office, 1909) pp.333–42, 333 quoted in Nadia Berenstein, "Making a
global sensation: Vanilla flavor, synthetic chemistry, and the meanings of purity," History of Science 54.4 (2016):
399-424 at 399.
7
  Jenny Eagle, ‘Today’s complex, fragmented, global food supply chains have led to an increase in food fraud’,
FoodNavigator.com, Feb. 20, 2019; M. Dourado et al., Do we really know what’s in our plate?. Annals of Medicine,
51(sup1), 179-179 (May 2019); Aline Wisniewski et al., "How to tackle food fraud in official food control authorities
in Germany." Journal of Consumer Protection and Food Safety: 1-10. June 11, 2019.


                                                         4
        Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 5 of 25 PageID #: 5



      A. Food Fraud as Applied to Vanilla

         20.    Vanilla is considered a “high-risk [for food fraud] product because of the multiple

market impact factors such as natural disasters in the source regions, unstable production, wide

variability of quality and value of vanilla flavorings,” second only to saffron in price.8

         21.    The efforts at imitating vanilla offers a lens to the types of food fraud regularly

employed across the spectrum of valuable commodities in today’s interconnected world.9

         Type of Food Fraud                                     Application to Vanilla

                                        •   Manipulation of the carbon isotope ratios to produce
    ➢ Addition of markers
                                            synthetic vanillin with similar carbon isotope composition
       specifically tested for
                                            to natural vanilla

                                        •   Ground vanilla beans and/or seeds to provide visual appeal
    ➢ Appearance of more                    as “specks” so consumer thinks the product contains real
       and/or higher quality of             vanilla beans, when the ground beans have been exhausted
       the valued ingredient                of flavor
                                        •   Caramel to darken the color of an imitation vanilla so it
                                            more closely resembles the hue of real vanilla10

                                        •   Tonka beans, though similar in appearance to vanilla
    ➢ Substitution and
                                            beans, are banned from entry to the United States due to
       replacement of a high-
                                            fraudulent use
       quality ingredient with
                                        •   Coumarin, a toxic phytochemical found in Tonka beans,
       alternate ingredient of
                                            added to imitation vanillas to increase vanilla flavor
       lower quality
                                            perception




8
   Société Générale de Surveillance SA, (“SGS “), Authenticity Testing of Vanilla Flavors – Alignment Between
Source Material, Claims and Regulation, May 2019.
9
  Kathleen Wybourn, DNV GL, Understanding Food Fraud and Mitigation Strategies, PowerPoint Presentation, Mar.
16, 2016.
10
   Renée Johnson, “Food fraud and economically motivated adulteration of food and food ingredients." Congressional
Research Service R43358, January 10, 2014.


                                                        5
      Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 6 of 25 PageID #: 6



 ➢ Addition of less expensive
     substitute ingredient to           • Synthetically produced ethyl vanillin, from recycled paper,
     mimic flavor of more                 tree bark or coal tar, to imitate taste of real vanilla
     valuable component

                                        • “to mix flavor materials together at a special ratio in which
                                          they [sic] compliment each other to give the desirable
                                          aroma and taste”11
                                        • Combination with flavoring substances such as propenyl

 ➢ Compounding, Diluting,                 guaethol (“Vanitrope”), a “flavoring agent [, also]

     Extending                            unconnected to vanilla beans or vanillin, but unmistakably
                                          producing the sensation of vanilla”12

                                        • “Spiking” or “fortification” of vanilla through addition of
                                          natural and artificial flavors including vanillin, which
                                          simulates vanilla taste but obtained from tree bark

                                        • Injection of vanilla beans with mercury, a poisonous
 ➢ Addition of fillers to give
                                          substance, to raise the weight of vanilla beans, alleged in
     the impression there is
                                          International Flavors and Fragrances (IFF), Inc. v. Day
     more of the product than
                                          Pitney LLP and Robert G. Rose, 2005, Docket Number L-
     there actually is
                                          4486-09, Superior Court of New Jersey, Middlesex County

                                        • Subtle, yet deliberate misidentification and obfuscation of
                                          a product’s components and qualities as they appear on the
                                          ingredient list
 ➢ Ingredient List Deception13             o “ground vanilla beans” gives impression it describes
                                               unexhausted vanilla beans when actually it is devoid of
                                               flavor and used for aesthetics
                                           o “natural vanilla flavorings” – “-ing” as suffix referring


11
   Chee-Teck Tan, "Physical Chemistry in Flavor Products Preparation: An Overview" in Flavor Technology, ACS
Symposium Series, Vol. 610 1995. 1-17.
12
   Berenstein, 423.
13
   A recent example of this would be “evaporated cane juice” as a more healthful sounding term to consumers to
identify sugar.


                                                      6
       Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 7 of 25 PageID #: 7



                                                  to something like that which is described
                                              o “Vanilla With Other Natural Flavors” – implying –
                                                  wrongly – such a product has a sufficient amount of
                                                  vanilla to characterize the food
                                              o “Natural Flavors” – containing “natural vanillin”
                                                  derived not from vanilla beans but from tree pulp.
                                                  When paired with real vanilla, vanillin is required to be
                                                  declared as an artificial flavor
                                              o “Non-Characterizing” flavors which are not identical
                                                  to vanilla, but that extend vanilla


         22.    This “plasticity of legal reasoning” with respect to food fraud epitomizes what H.

Mansfield Robinson and Cecil H. Cribb noted in 1895 in the context of Victorian England:

         the most striking feature of the latter‐day sophisticator of foods is his knowledge of
         the law and his skill in evading it. If a legal limit on strength or quality be fixed for
         any substance (as in the case of spirits), he carefully brings his goods right down to
         it, and perhaps just so little below that no magistrate would convict him.

         The law and chemistry of food and drugs. London: F.J. Rebman at p. 320.14

III.     Consumer Protection through Truthful Disclosure

         23.    Prior to adoption of the vanilla standards, “the widespread and exceedingly serious

adulteration of vanilla extracts that are now labeled ‘pure’…deprive[d] the consumer of value the

product is represented to have, and for which the consumer pays.15

         24.    These practices were chronicled in Notices of Judgment issued by the Department of

Agriculture against manufacturers who passed off imitation vanilla products:




14
   Cited in Sébastien Rioux, “Capitalist food production and the rise of legal adulteration: Regulating food standards
in 19th‐century Britain,” Journal of Agrarian Change 19.1 (2019) at p. 65 (64-81).
15
   Letter from McCormick & Company Inc. to HEW Secretary, January 15, 1960; Memorandum of Telephone
Conversation between Mr. Alfred Daibock, Commercial Policy Division, Department of State and Tom Bellis, Food
Standards Branch, FDA (the FDA stated, “The prime purpose sought to be served by the standards adopted was to
promote honest, fair dealing with housewives and other consumers of the flavorings covered by the standards”).


                                                          7
      Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 8 of 25 PageID #: 8



        Misbranding was alleged for the further reason that the product was labeled and
        branded so as to deceive and mislead the purchaser thereof, in that said label was
        calculated and intended to create the impression and belief in the mind of the
        purchaser that the product was a genuine vanilla extract, whereas, in fact, it was a
        mixture of vanilla extract, vanillin, and coumarin, artificially colored with caramel.

        Notice of Judgment No. 2241, Adulteration and Misbranding of…Vanilla Extract,
        United States Department of Agriculture, W. M. Hays, Acting Secretary,
        Washington, D.C., January 23, 1913.

        25.   To prevent consumer deception when purchasing products labeled as “vanilla,”

standards of identity were established which fixed the composition of vanilla ingredients. See 21

U.S.C. §343(g) (requiring that where a food “purports to be or is represented as a food for which

a definition and standard of identity has been prescribed by regulations,” it must “conform[s] to

such definition and standard” and must be labeled with “the name of the food specified in the

definition and standard.”).

        26.   The purpose of the standards was to enable consumers to quickly compare a variety

of similar-looking products by only looking at the front label.

        27.   The vanilla standards were intended to “insure, for the protection of both the

consumers and our industry, that all vanilla products are correctly labeled and meet at least

minimum standards.”16 See 21 C.F.R. §169.3(c) referencing 21 C.F.R. §169.3(b) (a “unit of vanilla

constituent means the total sapid and odorous principles extractable from one unit weight of vanilla

beans,” or 13.35 ounces); see also 21 C.F.R. Part 169 (“Food dressings and flavorings”); 21 C.F.R.

§169.3 (“Definitions”); 21 C.F.R. § 169.175 – 21 C.F.R. § 169.182 (vanilla products).

        28.   New York incorporated the federal standards for vanilla products. See 1 NYCRR §

250.1(a)(17) (“the commissioner hereby adopts the following as the standards of identity and/or

standards of quality, and tolerances for food and food products as published in title 21 of the Code


16
 Letter from McCormick & Company Inc. to HEW Secretary, January 15, 1960; Press Release U.S. Department of
Health, Education, and Welfare, September 13, 1963.


                                                    8
      Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 9 of 25 PageID #: 9



of Federal Regulations…21 CFR part 169, containing the Federal definitions and standards for

Food Dressings and Flavorings at pages 600-606.”) (italics in original).17

        29.    All food products are required to have “common or usual name” which “accurately

identif[ies] or describe[s], in as simple and direct terms as possible, the basic nature of the food or

its characterizing properties or ingredients.” See 21 C.F.R. § 102.5(a); adopted in entirety by New

York at 1 NYCRR § 259.1(a)(4) (“the commissioner hereby adopts the current regulations as they

appear in title 21 of the Code of Federal Regulations (revised as of April 1, 2013; U.S. Government

Printing Office, Washington, DC 20402), in the area of food packaging and labeling as

follows…(4) Part 102 of title 21 of the Code of Federal Regulations, containing the Federal

definitions and standards for Common or Usual Name for Nonstandardized Foods at pages 173-

180.”).18

        30.    Where a product makes a representation as to its primary flavor, the truthful and non-

misleading designation of that flavor is required to become part of the common or usual name.

See 21 C.F.R. § 101.22(i)(1) (“If the label, labeling, or advertising of a food makes any direct or

indirect representations with respect to the primary recognizable flavor(s), by word, vignette, e.g.,

depiction of a fruit, or other means, or if for any other reason the manufacturer or distributor of a

food wishes to designate the type of flavor in the food other than through the statement of

ingredients, such flavor shall be considered the characterizing flavor…); 1 NYCRR § 259.1(a)(3)

(“the commissioner hereby adopts the current regulations as they appear in title 21 of the Code of

Federal Regulations…in the area of food packaging and labeling as follows…(3) Part 101 of title

21 of the Code of Federal Regulations, containing the Federal definitions and standards for Food


17
   1 NYCRR § 250.1(a)(17), Section 250.1, Foods, Part 250, Definitions and Standards, Subchapter C, Food and Food
Products, Chapter VI, Food Control, Title 1.
18
   1 NYCRR § 259.1(a)(4), Section 259.1, Packaging and labeling of food, Part 259, Packaging and labeling of food,
Subchapter C, Food and Food Products, Chapter VI, Food Control, Title 1.


                                                        9
       Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 10 of 25 PageID #: 10



Labeling (including Appendices) at pages 10-172.”).

           31.    The result is that New York State labeling requirements for this Product are identical

to their federal counterparts.


IV.        Shortage of Vanilla Leads to Cut Corners and Consumer Deception

           32.    For decades, The Flavor and Extract Manufacturers Association (“FEMA”) protected

consumers from misleading vanilla labeling through “self-policing,” where companies were

accountable to industry standards which followed federal regulations.

           33.    However, FEMA was forced to abandon these efforts and disband its Vanilla

Committee due to alleged financial pressure from its largest members.

           34.    Into this gap, flavor and food companies quickly reverted to practices which had been

eradicated with the promulgation of the vanilla standards in the early 1960s.

           35.    The recent global shortage of vanilla beans has provided the flavor industry new

ways to “innovate[ing] natural vanilla solutions…to protect our existing customers.”19

           36.    When less vanilla is available, customers of flavor companies – food manufacturers

– must purchase higher margin, proprietary, “vanilla-like” flavorings made with advanced

technology and synthetic biology.

           37.    According to Suzanne Johnson, vice president of research at a North Carolina

laboratory, “Many companies are trying to switch to natural vanilla with other natural flavors

[WONF] in order to keep a high-quality taste at a lower price,” known as “Vanilla WONF.”

           38.    The head of “taste solutions” at Irish conglomerate Kerry plc, urged flavor

manufacturers to “[G]et creative” and “build a compounded vanilla flavor with other natural

flavors.”


19
     Amanda Del Buouno, Ingredient Spotlight, Beverage Industry, Oct. 3, 2016.


                                                         10
     Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 11 of 25 PageID #: 11



         39.    A compounded vanilla flavor “that matches the taste of pure vanilla natural extracts”

can supposedly “provide the same vanilla taste expectation while requiring a smaller quantity of

vanilla beans. The result is a greater consistency in pricing, availability and quality.”20

         40.    These compounded flavors exist in a “black box” with “as many as 100 or more

flavor ingredients,” including “naturally produced vanillin,” maltol and piperonal, blended

together so that consumers believe what they are tasting is real vanilla.21


V.       “Vanilla” Without Qualification Tells Consumers All of Product’s Flavor and Vanilla
         Taste is from Vanilla Beans

         41.    Vanilla’s unique flavor and aroma is due to at least 200 compounds scientists have

identified.22

         42.    These include volatile constituents such as “acids, ethers, alcohols, acetals,

heterocyclics, phenolics, hydrocarbons, esters and carbonyls.”

         43.    The non-volatile constituents include “tannins, polyphenols, free amino acids and

resins.”

         44.    Re-creating the complexity and richness of “vanilla flavor” provided by the

ingredient of vanilla beans is a task that science has been unable to duplicate, which is why

consumers are willing to pay more for products labeled solely with the term “Vanilla.”

         45.    Consumers are primarily familiar with vanilla through the purchase and use of vanilla

extract, which contains only the extractives of vanilla beans. 21 C.F.R. § 169.175 (“Vanilla

extract”).


20
   Donna Berry, Understanding the limitations of natural flavors, BakingBusiness.com, Jan. 16, 2018.
21
   Hallagan and Drake, FEMA GRAS and U.S. Regulatory Authority: U.S. Flavor and Food Labeling Implications,
Perfumer & Flavorist, Oct. 25, 2018; Charles Zapsalis et al., Food chemistry and nutritional biochemistry. Wiley,
1985, p. 611 (describing the flavor industry’s goal to develop vanilla compound flavors “That Seem[s] to be Authentic
or at Least Derived from a Natural Source”) (emphasis added).
22
   Arun K. Sinha et al., “A comprehensive review on vanilla flavor: extraction, isolation and quantification of vanillin
and other constituents,” International Journal of Food Sciences and Nutrition 59.4 (2008): 299-326.


                                                          11
    Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 12 of 25 PageID #: 12



       46.    Regulations which control how flavoring is declared recognize that consumers are

entitled to – and should – know the source of a product’s flavor. See 21 C.F.R. § 101.22(i)(1)

(describing a characterizing flavor which contains no simulating artificial flavor and not subject to

21 C.F.R. § 101.22(i)(1)(i)-(iii));

       47.    Where a product’s front label lacks terms such as “flavored,” “naturally flavored,”

“artificial flavors” and “with other natural flavors,” consumers will expect the flavor is derived

exclusively from the characterizing food ingredient.

       48.    Where a food is “commonly expected to contain a characterizing food ingredient,

e.g., strawberries in ‘strawberry shortcake’” or vanilla in vanilla almondmilk, and it contains

enough of those ingredients to “independently characterize the food,” the front label will only say

“vanilla” or “strawberry.” See 21 C.F.R. § 101.22(i)(1)(i) (“If the food is one that is commonly

expected to contain a characterizing food ingredient, e.g., strawberries in ‘strawberry shortcake’,

and the food contains natural flavor derived from such ingredient and an amount of characterizing

ingredient insufficient to independently characterize the food”)

       49.    Consumers expect the Product’s flavor to be supplied only from the characterizing

food ingredient of vanilla beans because (1) the label lacks qualifiers such as “flavored,” “naturally

flavored,” “artificial flavors” and “with other natural flavors” and (2) vanilla’s standard of identity

and its consistent usage gives consumers the impression it contains an exclusively vanilla

ingredient. See 21 C.F.R. § 101.22(i)(1)(i) (“e.g., ‘natural strawberry flavored shortcake,’ or

‘strawberry flavored shortcake’.”); 21 C.F.R. § 101.22(i)(1)(ii) and 21 C.F.R. § 101.22(i)(2)

(“artificially flavored”); 21 C.F.R. § 101.22(i)(1)(iii) (“with other natural flavor”); see also 21

U.S.C. §343(g).




                                                  12
      Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 13 of 25 PageID #: 13



VI.     Product Contains Undisclosed Artificial Flavors Which Misleads Consumers

        50.   Despite the front label, the Product contains artificial flavors and non-vanilla flavors,

which provide its vanilla taste, in contrast to the expectation that all of its vanilla taste was provided

by vanilla beans.

        51.   The artificial flavors and non-vanilla flavors not disclosed on the front label are

evident through an analysis of the ingredient list coupled with a careful reading of the regulations.

See 21 C.F.R. § 101.4(a)(1) (“designation of ingredients”).




                    INGREDIENTS: ALMONDMILK (FILTERED WATER,
                    ALMONDS), SUGAR, CALCIUM CARBONATE, SEA
                    SALT, DIPOTASSIUM PHOSPHATE, SUNFLOWER
                    LECITHIN, GELLAN GUM, NATURAL FLAVORS,
                    VITAMIN A PALMITATE, VITAMIN D2, D-ALPHA-
                    TOCOPHEROL (VITAMIN E).

        52.   “Natural Flavors” does not refer to an exclusively vanilla ingredient for several

reasons. See 21 C.F.R. § 101.4(a)(1) (“designation of ingredients”).

        53.   First, the listing of “Natural Flavors” means the flavor ingredient does not

“conform[s] to such definition and standard” of vanilla as it is not identified as vanilla extract or

vanilla flavoring. See 21 U.S.C. §343(g) (requiring that where a food is represented as one for

which a standard exists, it is misbranded unless “its label bears the name of the food specified in

the definition and standard.”); see also 21 C.F.R. § 169.175 (b)(1) (“The specified name of the




                                                   13
    Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 14 of 25 PageID #: 14



food is ‘Vanilla extract’ or ‘Extract of vanilla’”); 21 C.F.R. § 169.177 (b) (“The specified name of

the food is ‘Vanilla flavoring’.”); 21 C.F.R. § 169.175 (a) (defining vanilla extract as “the solution

in aqueous ethyl alcohol of the sapid and odorous principles extractable from vanilla beans,” with

not less than 35 percent ethyl alcohol and a “content of vanilla constituent, as defined in 169.3(c),

[is] not less than one unit per gallon”); 21 C.F.R. § 169.177 (a) (defining “vanilla flavoring” as

identical to “vanilla extract” “except that its content of ethyl alcohol is less than 35 percent by

volume”).

       54.     All ingredients are required to be “listed by common or usual name,” and the names

for the exclusively vanilla standardized foods are “vanilla extract” and “vanilla flavoring,” not

“Natural Flavor.” See 21 C.F.R. § 101.4(a)(1); see also 21 C.F.R. § 101.4(b)(1) (the “name of an

ingredient shall be a specific name and not a collective (generic) name,” subject to various

exceptions).

       55.     Second, “Natural Flavors” is the term used for a combination flavor that may contain

vanilla and non-vanilla natural flavors. See 21 C.F.R. § 101.22(h)(1) (“Spice, natural flavor, and

artificial flavor may be declared as ‘spice’, ‘natural flavor’, or ‘artificial flavor’, or any

combination thereof, as the case may be.”).

       56.     Though vanilla ingredients have their own naming conventions, flavorings other than

vanilla “shall be declared according to the provisions of 101.22.” See 21 C.F.R. § 101.4(b)(1) (the

“name of an ingredient shall be a specific name and not a collective (generic) name,” subject to

various exceptions); see also 21 C.F.R. § 101.22(h)(1) (“The label of a food to which flavor is

added shall declare the flavor in the statement of ingredients in the following way…Spice, natural

flavor, and artificial flavor may be declared as "spice", "natural flavor", or "artificial flavor", or

any combination thereof, as the case may be.”).




                                                  14
       Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 15 of 25 PageID #: 15



         57.   The labeling distinction between vanilla and non-vanilla flavorings – 21 C.F.R. §

101.22(h)(1) – is recognized in 21 U.S.C. § 343. See 21 U.S.C. § 343(g) (applies to foods which

purport to be a standardized food, which include the vanilla products) but see 21 U.S.C. § 343(i)

(applies to foods which have “no representation as to definition and standard of identity,” and

stating that “spices, flavorings, and colors…may be designated as spices, flavorings, and colorings

without naming each.”).


VII.     Front Label and Ingredient List Fails to Disclose Artificial Flavors Non-Vanilla Flavors

         58.   The artificial flavors and non-vanilla flavors give consumers the impression that the

Product has more real vanilla than it does.

         59.   Defendant identifies its flavor ingredient as “Natural Flavor,” designated in the trade

as “Vanilla With Other Natural Flavor” or “Vanilla WONF.”

         60.   “WONF” refers to the labeling of a food which has some flavor “from the product

whose flavor is simulated and other natural flavor which simulates, resembles or reinforces the

characterizing flavor.” See 21 C.F.R. § 101.22(i)(1)(iii) (“the food shall be labeled in accordance

with the introductory text and paragraph (i)(1)(i) of this section and the name of the food shall be

immediately followed by the words ‘with other natural flavor’”).

         61.   The WONF concept is also applied in the manufacture of flavors, known as “WONF

flavors.”

         62.   Vanilla WONF refers to an ingredient that contains some vanilla and “other natural

flavors” from non-vanilla “natural” sources which simulate, resemble and reinforce the

characterizing vanilla flavor.

         63.   The “WONF” concept does not apply to vanilla products in the same way it does for

non-vanilla flavors for multiple reasons.



                                                  15
    Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 16 of 25 PageID #: 16



        64.   First, labeling vanilla products is not controlled by the general flavoring regulations

but by the vanilla standards. Compare 21 C.F.R. § 101.22 with 21 C.F.R. § 169.175-21 C.F.R. §

169.182 (vanilla products).

        65.   The vanilla standards permit only glycerin, propylene glycol, sugar, dextrose, corn

sirup or vanillin to be added to vanilla and control how such combinations should be named. See

21 C.F.R. § 169.175(a)(1)-(5) (ingredients permitted for addition to vanilla extract); see also 21

C.F.R. § 169.180(a) (permitting “not more than 1 ounce of added vanillin” for “each unit of vanilla

constituent, as defined in 169.3(c)” in the combination labeled “Vanilla-vanillin extract.”); see

also 21 C.F.R. § 169.180(b) (“The specified name of the food is ‘Vanilla-vanillin extract _-fold’

or ‘_-fold vanilla-vanillin extract’,

        66.   The purpose of these requirements is to prevent a trace of vanilla from being spiked

with imitation vanilla flavors such as vanillin made through a natural process, maltol, piperonal

and coumarin. Exhibit “A,” Memorandum of Conference, Status of Vanilla Flavoring with other

Natural Flavors, July 8, 1996 (“The vanilla Standard determines vanilla as a standardized product.

If other flavorings are added, then the vanilla is no longer a standardized product and should

therefore be labeled artificial or imitation.”)

        67.   Second, defendant’s “other natural flavors” contains undisclosed artificial flavors,

which includes or may include vanillin, maltol and piperonal.

        68.   The vanillin used in the Product is not “natural vanillin,” as defined in 21 CFR

101.22(a)(3), because it is not obtained from vanilla beans, whose flavor it simulates.

        69.   Where some vanilla is combined with vanillin, the ingredient list is required to

indicate “contains vanillin, an artificial flavor (or flavoring).” See Vanilla-vanillin extract at 21

C.F.R. § 169.180(b) (“The specified name of the food is ‘Vanilla-vanillin extract _-fold’ or ‘_-fold




                                                  16
    Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 17 of 25 PageID #: 17



vanilla-vanillin extract’, followed immediately by the statement ‘contains vanillin, an artificial

flavor (or flavoring)’.”).

        70.   According to representatives of the flavor industry trade group:

        The standards for vanilla extract and the other standardized vanilla products at 21
        CFR 169 expressly do not provide WONF designation. This means that a flavoring
        mixture of vanilla extract and vanillin produced through a “natural” process (i.e. a
        process consistent with the definition of natural flavor at 21 CFR Section 101.22(a)
        (3)) cannot be described as “vanilla extract WONF,” “vanilla WONF” or other
        similar descriptive terms.

        John B. Hallagan and Joanna Drake, The Flavor and Extract Manufacturers
        Association of the United States, “Labeling Vanilla Flavorings and Vanilla-
        Flavored Foods in the U.S.,” Perfumer & Flavorist, Vol. 43 at p. 46, Apr. 25, 2018.

        71.   Third, defendant’s “natural flavors” refers to a mixture of vanilla, vanillin, an

artificial flavor and “other natural flavors,” but the term “natural flavors” misleads consumers.

        72.   Where consumers turn to the ingredient list and see “natural flavors,” in addition to

the unqualified front label of “vanilla,” they will get the false impression the flavor is only from

vanilla beans or a natural vanilla flavor.

        73.   Fourth, defendant’s front label misleads consumers because it does not state

“artificially flavored vanilla” or “artificial vanilla,” which it is required to do based on the presence

of artificial flavor, including vanillin, which “simulates, resembles or reinforces the characterizing

flavor.” See 21 C.F.R. § 101.22(i)(2) (“the name of the characterizing flavor shall be accompanied

by the word(s) ‘artificial’ or ‘artificially flavored’, in letters not less than one-half the height of the

letters in the name of the characterizing flavor, e.g., ‘artificial vanilla’”); see also 21 C.F.R. §

169.180(b) (“contains vanillin, an artificial flavor (or flavoring).”).

        74.

        75.   Plaintiff and reasonable consumers cannot follow up or “learn the truth” that the

Product contains artificial flavors from reading the Product’s ingredient list because defendant



                                                    17
    Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 18 of 25 PageID #: 18



incorrectly and deceptively labels this ingredient as “Natural Flavor.”


VIII.   Conclusion

        76.   Artificial vanilla flavors used by defendant cannot reproduce the over 200 unique

flavor compounds in real vanilla.

        77.   Defendant’s branding and packaging of the Product is designed to – and does –

deceive, mislead, and defraud plaintiff and consumers.

        78.   Defendant sold more of the Product and at higher prices than it would have in the

absence of this misconduct, resulting in additional profits at the expense of consumers like

plaintiff.

        79.   The value of the Product that plaintiff purchased and consumed was materially less

than its value as represented by defendant.

        80.   Had plaintiff and class members known the truth, they would not have bought the

Product or would have paid less for them.

        81.   As a result of the false and misleading labeling, the Product is sold at a premium

price, approximately no less than $2.89 for cartons of 64 OZ, excluding tax, compared to other

similar products represented in a non-misleading way.

                                      Jurisdiction and Venue


        82.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

of 2005 or “CAFA”).

        83.   Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        84.   Plaintiff Albert Guzman is a citizen of Queens, Queens County, New York.


                                                18
    Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 19 of 25 PageID #: 19



       85.    Defendant Aldi Inc. is a Illinois corporation with a principal place of business in

Batavia, Kane County, Illinois and is a citizen of Illinois.

       86.    Diversity exists because plaintiff and defendant are citizens of different states.

       87.    Venue is proper in this judicial district because a substantial part of the events or

omissions giving rise to the claim occurred, viz, Plaintiff’s purchase of the Product and the

misleading representations relied upon, were first known in this district.

       88.    The Court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York and this district.

                                               Parties

       89.    Plaintiff Albert Guzman is a citizen of Queens, Queens County, New York.

       90.    Defendant Aldi Inc. is a corporation which has over sixteen hundred grocery stores

across fifty (50) states and is owned by an international conglomerate.

       91.    During the relevant statutes of limitations, plaintiff purchased the Product within his

district and/or State for personal consumption and/or use in reliance on the representations the

Product contained flavor only from vanilla beans because that is what the front label said.

       92.    Plaintiff Albert Guzman purchased the Friendly Farms Vanilla Almondmilk at an

Aldi store in Kings County, New York in or around May 2020, for no less than the price identified

above per OZ.

       93.    Plaintiff would buy the Product again if assured it did not contain artificial flavors

and non-vanilla flavors.




                                                 19
    Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 20 of 25 PageID #: 20



                                          Class Allegations


        94.   The class will consist of all purchasers of the Product who reside in New York and

Illinois during the applicable statutes of limitations.

        95.   Plaintiff seeks to certify a class under Federal Rules of Civil Procedure 23(b) seeking

injunctive relief.

        96.   Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

        97.   Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

        98.   Plaintiff is an adequate representatives because his interests do not conflict with other

members.

        99.   No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

        100. Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

        101. Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

        102. Plaintiff seeks class-wide injunctive relief because the practices continue.

                          New York General Business Law (“GBL”), §§ 349 & 350
                                    (Consumer Protection Statutes)

        103. Plaintiff incorporates by reference all preceding paragraphs.

        104. Plaintiff and class members desired to purchase and consume products which were

as described and marketed by defendant and expected by reasonable consumers, given the product

type.


                                                  20
    Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 21 of 25 PageID #: 21



       105. Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       106. Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Product.

       107. The amount and proportion of the characterizing component, vanilla, has a material

bearing on price and consumer acceptance of the Product because consumers expect a food labeled

“vanilla” to contain flavoring only from vanilla and will pay more for such Products.

       108. Plaintiff relied on the statements, omissions and representations of defendant, and

defendant knew or should have known the falsity of same.

       109. Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

       110. Plaintiff incorporates by reference all preceding paragraphs.

       111. Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Product.

       112. The amount and proportion of the characterizing component, vanilla, has a material

bearing on price and consumer acceptance of the Product because consumers expect a food labeled

“vanilla” to contain flavoring only from vanilla and will pay more for such Products.

       113. Defendant had a duty to disclose and/or provide non-deceptive marketing of the

Product and knew or should have known same were false or misleading.

       114. This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product type.

       115. The representations took advantage of consumers’ cognitive shortcuts made at the




                                                21
    Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 22 of 25 PageID #: 22



point-of-sale and their trust in defendant, a well-known and respected brand or entity in this sector.

       116. Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Product.

       117. Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

            Breaches of Express Warranty, Implied Warranty of Merchantability and
                  Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       118. Plaintiff incorporates by reference all preceding paragraphs.

       119. The Product was manufactured, labeled and sold by defendant and warranted to

plaintiff and class members that they possessed substantive, functional, nutritional, qualitative,

compositional, organoleptic, sensory, physical and other attributes which they did not.

       120. The amount and proportion of the characterizing component, vanilla, has a material

bearing on price and consumer acceptance of the Product because consumers expect a food labeled

“vanilla” to contain flavoring only from vanilla and will pay more for such Products.

       121. Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Product.

       122. This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       123. Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       124. The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable.

       125. Plaintiff and class members would not have purchased the Product or paid as much



                                                 22
    Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 23 of 25 PageID #: 23



if the true facts had been known, suffering damages.

                                                Fraud


       126. Plaintiff incorporates by reference all preceding paragraphs.

       127. The amount and proportion of the characterizing component, vanilla, has a material

bearing on price and consumer acceptance of the Product because consumers expect a food labeled

“vanilla” to contain flavoring only from vanilla and will pay more for such Products.

       128. Defendant’s fraudulent intent is evinced by its failure to accurately identify the

Product on the front labels, when it knew its statements were neither true nor accurate and would

mislead consumers.

       129. Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                           Unjust Enrichment

       130. Plaintiff incorporates by reference all preceding paragraphs.

       131. Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;



                                                  23
   Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 24 of 25 PageID #: 24



   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

      representations, and restitution and disgorgement for members of the class pursuant to the

      applicable laws;

   4. Awarding monetary damages and interest pursuant to the common law and other statutory

      claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

      experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: June 8, 2020
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              505 Northern Blvd Ste 311
                                                              Great Neck NY 11021-5101
                                                              Tel: (516) 303-0552
                                                              Fax: (516) 234-7800
                                                              spencer@spencersheehan.com
                                                              E.D.N.Y. # SS-8533
                                                              S.D.N.Y. # SS-2056




                                              24
    Case 1:20-cv-02550 Document 1 Filed 06/08/20 Page 25 of 25 PageID #: 25



1:20-cv-02550
United States District Court
Eastern District of New York

Albert Guzman, individually and on behalf of all others similarly situated,


                                        Plaintiff,


         - against -


Aldi Inc.,

                                         Defendant




                                           Complaint



                       Sheehan & Associates, P.C.
                        505 Northern Blvd Ste 311
                         Great Neck NY 11021-5101
                            Tel: (516) 303-0552
                            Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: June 8, 2020
                                                                         /s/ Spencer Sheehan
                                                                          Spencer Sheehan
